UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): September 24, 2008 CSXCORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 1-8022 62-1051971 (Commission File No.) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL32202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (904) 359-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 24, 2008,at thereconvened2008 annual meeting of shareholders of CSX Corporation (“CSX”),thefinal reportof IVS Associates, CSX’s independent inspector of elections, was received by CSX and CSXaccepted the voting results on all matters for the 2008 annual meeting as certified in that report. As a result, certain amendments to the Bylaws of CSX (the “Bylaws”) proposed by the TCI/3G Group became effective immediately, which amendments permit one or more shareholders holding 15% or more of the outstanding shares of capital stock of CSX having voting power to call a special meeting of the shareholders and repeal any changes to the Bylaws made by the board of directors of CSX between January 1, 2008 up to and including the date of the 2008 annual meeting. The foregoing amendments to the Bylawsbecame effective on September 24, 2008.A copy of CSX’s Bylaws, as amended and restated as of September 24, 2008, isattached as Exhibit 3.2 to this Current Report on Form 8-K andis hereby incorporated by reference. Item 8.01. Other Items. Upon CSX’s acceptance of the final report of IVS Associates as described above, the voting results as certified therein became final and binding as to all matters submitted to a vote of CSX’s shareholders at the 2008 annual meeting. The results of such voting have been previously furnished to the SEC on Forms 8-Kdated July 31and August 4, 2008. The members of the Board of Directors of CSX elected by the shareholders at the 2008 annual meeting are:Donna M.
